Citation Nr: 0303033	
Decision Date: 02/20/03    Archive Date: 03/05/03

DOCKET NO.  98-19 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Character of discharge for the period of service from 
February 2, 1982, to October 24, 1984.

2.  Entitlement to service connection for bilateral foot 
calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant served on active duty from March 1974 to March 
1978 and from February 1982 to October 1984.  The character 
of the discharge from the second period of service is one of 
the issues on appeal.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a May 1998 rating 
decision and a May 1998 administrative decision by the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

In November 2000 the appellant testified at a personal 
hearing before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  The Board remanded 
the case to the RO for additional development in April 2001.


FINDINGS OF FACT

1.  The appellant's discharge for the period of service from 
February 2, 1982, to October 24, 1984, was for offenses 
reflecting willful and persistent misconduct, and was issued 
under dishonorable conditions. 

2.  Bilateral foot calluses were not incurred in or 
aggravated by an injury or disease during a period of active 
service from March 1974 to March 1978, and are not shown to 
be otherwise related to that period of service. 




CONCLUSIONS OF LAW

1.  The character of the appellant's discharge for the period 
of service from February 2, 1982, to October 24, 1984 is 
dishonorable, and constitutes a bar to payment of VA benefits 
based on that period of service.  38 U.S.C.A. §§ 101, 5303 
(West 1991); 38 C.F.R. §§ 3.12, 3.13 (2002).

2.  Service connection for bilateral foot calluses is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.12, 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) (codified at 38 U.S.C.A. 
§ 5100 et seq.) became law.  Regulations implementing the 
VCAA have also been published.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  The VCAA and implementing regulations apply 
in the instant case.  See VAOPGCPREC 11-2000.

The Board finds that the applicable mandates of the VCAA and 
implementing regulations are met.  Although the service 
connection issue on appeal was initially denied as not well 
grounded, the RO has adjudicated and denied the claim on the 
merits.  The appellant and his representative were notified 
of the VCAA provisions by the Board's April 2001 remand order 
and by correspondence dated in June 2002.  These and other 
documents of record adequately notified the appellant of the 
evidence necessary to substantiate the matters on appeal and 
of the action to be taken by VA.  As the appellant has been 
kept apprised of what he must show to prevail in these 
claims, what information and evidence he is responsible for, 
and what evidence VA must secure, there is no further duty to 
notify.  As the appellant had indicated he filed a discharge 
upgrade petition with the Board for Correction of Naval 
Records, whose determination could have been critical in the 
instant appeal, the veteran was advised that the Board would 
seek records pertaining to such petition.  In an October 2002 
supplemental statement of the case, he was informed that all 
sources where such a petition might have been received had 
indicated that the appellant had not submitted a petition for 
discharge upgrade.  See Generally Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim, make reasonable efforts to 
obtain relevant records adequately identified and authorized 
by the claimant, notify the claimant of the efforts taken to 
obtain those records, describe further action to be taken by 
VA, and make continued efforts to obtain records from a 
federal government department or agency unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile.  See 
38 C.F.R. § 3.159(c).  As was noted, the Board sought alleged 
records of a petition for discharge upgrade, and was advised 
that no such petition had been received.  The Board also 
notes that the appellant's service medical records were 
received and that all identified and authorized medical 
records pertinent to the matter on appeal have been obtained.  
Although the appellant claims records of treatment for his 
foot disorder during his first term of service are missing 
from his service medical records, his claim is inconsistent 
with medical examination findings of record and with his own 
contemporaneous reports of medical history.  In the absence 
of a more specific identification of existing reports, the 
Board finds efforts to obtain additional records would be 
futile.  

The VCAA requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  An examination or opinion is necessary if the 
evidence of record: (A) contains competent evidence that the 
claimant has a current disability, or persistent or recurrent 
symptoms of disability; and (B) establishes that the veteran 
suffered an event, injury or disease in service; (C) 
indicates that the claimed disability or symptoms may be 
associated with the established event, injury, or disease in 
service or with another service-connected disability, but (D) 
does not contain sufficient medical evidence for the 
Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  In this case, the appellant underwent a VA 
examination in March 1998, but no opinion relating the 
present disability to an event of his first period of active 
service was provided.  The Board finds an additional 
examination is not necessary because the evidence of record 
does not establish that the appellant incurred an event, 
injury, or disease during a period of active service for 
which compensation is not barred.  Although the appellant 
claims his bilateral foot calluses were, in essence, incurred 
as a result of his having worn service issue footwear during 
his first period of active service, based upon the available 
evidence of record there is no reasonable possibility that a 
present medical examination could establish the requisite 
nexus between the initial report of this disorder and the 
alleged problems caused by his footwear over 4 years earlier.

Thus, the Board finds that the duty to assist and duty to 
notify provisions of the VCAA have been fulfilled, to include 
the revised regulatory provisions  of 38 C.F.R. § 3.159.  No 
additional assistance or notification is required.  

Character of Discharge
Background

Service records, including the appellant's DD214 and a 
December 1992 report from the National Personnel Records 
Center (NPRC), show his character of service for the period 
of service from February 2, 1982, to October 24, 1984, was 
other than honorable.  He received non-judicial punishments 
during this period of service for failing to obey a lawful 
order by a superior officer and committing a nuisance by 
urinating in his bed in March 1983, for knowingly and 
wrongfully using a cannabinoid in July 1984, for failing to 
go to an appointed place of duty for a period of 2 days in 
August 1984, and for having a period of unauthorized absence 
of 31 days from August 14, 1984, to September 14, 1984.  
Service medical records dated in July 1984 noted he was 
alcohol dependent, but that there was no evidence of 
psychosis.

In statements and personal hearing testimony in support of 
his claim the appellant described how the offenses noted in 
his service records had been a result of his addiction to 
alcohol and how he had turned his life around since then.  He 
reported, in essence, that he had been sober for almost 10 
years and that he had been responsibly employed.  He stated 
his belief that he had signed a document at the time of his 
discharge indicating that if he had no further legal 
involvement his discharge would be changed to a general 
discharge in 6 months.  He also stated in May 1999 that he 
had a claim pending with a service department discharge 
review board.  

In October 2001 the RO received duplicate records of the 
appellant's non-judicial punishments from NPRC.  In an April 
2002 report NPRC noted that a search for information related 
to a discharge upgrade had been unsuccessful.  In 
correspondence dated in April 2002 and August 2002 the Naval 
Discharge Review Board and Board for Corrections of Naval 
Records noted that searches indicated the appellant had never 
petitioned for an upgrade of his discharge.

Analysis

VA law provides that if a former service member did not die 
in service, pension, compensation, or dependency and 
indemnity compensation is not payable unless the period of 
service on which the claim is based was terminated by 
discharge or release under conditions other than 
dishonorable.  A discharge under honorable conditions is 
binding on VA as to the character of discharge.  38 U.S.C.A. 
§ 101(2); 38 C.F.R. § 3.12(a).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense causing such 
discharge or release or unless otherwise specifically 
provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  
Benefits are not payable where the former service member was 
discharged or released because of a specified offense 
considered to have been issued under dishonorable conditions, 
including willful and persistent misconduct, to include a 
discharge under other than honorable conditions, if it is 
determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious.  38 C.F.R. § 3.12(d).

The United States Court of Appeals for Veterans Claims 
(Court) has held that if a veteran's offense is determined 
not to have been minor, that is the end of the inquiry.  See 
Struck v. Brown, 9 Vet. App. 145 (1996); Camarena v. Brown, 6 
Vet. App. 565 (1994).  VA has broad discretion to define the 
character of service when benefits may be denied.  Camarena, 
supra.  The Court has noted that there is a legitimate 
question as to whether the minor-offense exception can apply 
to a situation involving multiple offenses.  See Stringham v. 
Brown, 8 Vet. App. 445, 448 (1995).  The Court has held that 
offenses which are the type of offenses that would interfere 
with the performance of military duties, such as drug use, 
unauthorized absence, and failure to go to appointed place of 
duty, are not minor offenses.  Cropper v. Brown, 6 Vet. App. 
450, 452 (1994). 

Based on the evidence of record, the appellant's misconduct 
while in service is considered to have been willful and 
persistent and the offenses are not considered to have been 
minor.  The number of offenses reported within a relative 
short period of time demonstrates the misconduct was both 
willful and persistent.  In addition, the offenses for which 
he received punishment are the type of offenses that very 
likely jeopardized the lives and safety of other service 
personnel.  At the time of the misconduct in question, there 
was no evidence to show that the appellant was mentally 
defective, deranged, or abnormal.  Accordingly, the Board 
finds his "other than honorable discharge" was under 
dishonorable conditions, thereby barring entitlement to 
benefits under the laws administered by the VA based upon 
this period of service.  

Service Connection Claim
Background

Service medical records dated from February 1974 to January 
1978 are negative for complaint or treatment related to 
bilateral foot calluses.  The appellant's January 1978 
separation examination revealed a normal clinical evaluation 
of the feet.  He denied having experienced any foot trouble 
in his January 1978 report of medical history.  His January 
1982 re-enlistment examination also revealed a normal 
clinical evaluation of the feet and he denied foot trouble in 
his report of medical history.  Records dated in June 1982 
noted he complained of a problem with calluses to the feet 
over the previous 11/2 months.  Subsequent records show he was 
treated for callous formation and plantar warts in June 1982, 
December 1983, and July 1984.

In his December 1997 application for VA benefits statements 
the appellant claimed his mechanically induced bilateral foot 
calluses were due to his service issued footwear and began 
shortly after his first enlistment.  In subsequent statements 
and personal hearing testimony he reiterated his claim and 
testified that he believed he had been treated for his foot 
problems during his first period of active service.  He 
stated, however, that he was not sure if the treatment was 
reflected in his service medical records.  In an August 2001 
statement he reported, in essence, that numerous records of 
treatment for his foot disorder during his first term of 
service were missing from his service medical records.

VA medical records dated from December 1992 to May 1999 
include diagnoses of mechanically induced hyperkeratosis, 
multiple plantar induced calluses, tyloma, and bilateral 
mechanically induced callosities.  On VA examination in March 
1998 the appellant reported be began receiving routine 
cutting of his calluses during active service.  The examiner 
noted round, nucleated hyperkeratotic lesions to the feet and 
opined that the appellant had a definite "plantarflexion" 
of the 1st metatarsal that could be partly acquired and 
partly congenital.  No other opinions as to etiology were 
provided.  

Analysis

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals (Federal 
Circuit) has recognized the Board's "authority to discount 
the weight and probity of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence." Madden v. Gober, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997).  The Federal Circuit has also held that a veteran 
seeking disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

As noted above, the Board finds the appellant's "other than 
honorable discharge" for the period of service from 
February 2, 1982, to October 24, 1984, was under dishonorable 
conditions, thereby barring entitlement to benefits under the 
laws administered by the VA based upon that period of 
service.  Therefore, the determinative issue is whether or 
not a present bilateral foot calluses disability was incurred 
in or aggravated by an injury or disease during a period of 
active service from March 1974 to March 1978.  

The service medical records in this case indicate no problem 
related to bilateral foot calluses during the appellant's 
active service from March 1974 to March 1978.  There are no 
records of treatment during this period, nor were any 
abnormalities of the feet revealed upon separation 
examination in January 1978.  In addition, the appellant 
specifically denied having experienced any foot trouble in a 
January 1978 report of medical history.  On January 1982 re-
enlistment examination, clinical evaluation revealed normal 
feet, and he again denied foot trouble in a report of medical 
history.  In June 1982 he reported a problem with calluses to 
the feet only over the previous 11/2 months.  These reports are 
persuasive that the disorder was first manifested over 4 
years after the appellant's March 1978 discharge and are 
inconsistent with his assertion of an onset of the disorder 
during his first period of active service.  Therefore, 
service connection is not warranted.  The preponderance of 
the evidence is against his claim.


ORDER

The appeal to establish that the character of the appellant's 
discharge for the period of service from February 2, 1982, to 
October 24, 1984, was other than dishonorable, and not a bar 
to payment of VA benefits is denied.

Service connection for bilateral foot calluses is denied.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

